     Case 2:19-cv-01588-WBS-CKD Document 17 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   HAROLD HUNTER,                                     No. 2:19-cv-01588-WBS-CKD
12                      Petitioner,
13          v.                                          ORDER
14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS & REHABILITATION,
15
                        Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
19
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On March 27, 2020, the magistrate judge filed findings and recommendations herein
21
     which were served on all parties and which contained notice to all parties that any objections to
22
     the findings and recommendations were to be filed within fourteen days. Despite being granted a
23
     60 day extension of time to file objections, plaintiff has not filed objections to the findings and
24
     recommendations.
25
            The court presumes that any findings of fact are correct. See Orand v. United States, 602
26
     F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.
27
     See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983). Having
28
                                                       1
     Case 2:19-cv-01588-WBS-CKD Document 17 Filed 07/22/20 Page 2 of 2

 1   reviewed the file, the court finds the findings and recommendations to be supported by the record

 2   and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The findings and recommendations filed March 27, 2020, are adopted in full.

 5           2. Respondent’s motion to dismiss (ECF No. 9) is granted.

 6           3. Petitioner’s application for a writ of habeas corpus is dismissed with prejudice because

 7   it does not contain any cognizable claim for relief.

 8           3. The Clerk of Court shall close this action.

 9           4. The court declines to issue the certificate of appealability referenced in 28 U.S.C. §

10   2253.

11   Dated: July 22, 2020

12

13

14

15

16

17

18

19

20   12/hunt1588.801.hc.d

21

22

23

24

25

26

27

28
                                                       2
